Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158716
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                  SC: 158716
                                                                     COA: 334205
                                                                     Wayne CC: 16-003006-FH
  GARY GILMORE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 25, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendant waived the question of his entitlement to an
  evidentiary hearing regarding the amount of restitution, compare People v Gahan, 456
Mich. 264, 276 (1997), overruled in part by People v McKinley, 496 Mich. 410, 413
  (2014) (stating that the failure to affirmatively request an evidentiary hearing regarding
  restitution is a waiver of a defendant’s due process claim on appeal) with People v
  Carter, 462 Mich. 206, 215 (2006) (defining waiver as “the intentional relinquishment or
  abandonment of a known right” and distinguishing waiver from forfeiture, which has
  been defined as “the failure to make the timely assertion of a right.”); and if not, (2)
  whether the Wayne Circuit Court erred in denying the defendant such a hearing. See
  McKinley, 496 Mich. 410. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.


                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 24, 2019
           s0521
                                                                                Clerk